DETAILED ACTION

The Applicant’s amendment filed on July 26, 2022 was received.  Claim 4 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 1, 2022.

Drawings
The drawings were received on July 26, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Rupp, Biemann and Ohashi on claim 4 is withdrawn because claim 4 has been amended.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 6,299,683) in view of Biemann (US 5,770,272).
In regards to claim 1, Rupp teaches a reactor (matrix film deposition system) comprising: 
a chamber comprising an outside wall (11) and a lid (12), the chamber houses a substrate holder (5, sample stage) that has a substrate (4, sample plate) attached (fig. 1, 3-5; col. 2, lines 55-65);
a nozzle (20) delivers a mixture into the chamber and towards the substrate holder (fig. 1, 3-5; col.3, lines 8-30);
a gas inlet (13,15) formed in the lid of the chamber (fig. 1, 3-4; col. 4, lines 16-25);
a gas supply (not shown, replacement gas supplier) is inherently provided to supply an inert gas to the gas inlet (col. 4, lines 9-16);
a diffusor (14, replacement gas diffuser) diffuses the flow of inert gas in the chamber (fig. 1, 3-5; col. 4, lines 25-30).
Rupp does not explicitly teach a nebulizing nozzle for nebulizing a solution containing a matrix substance used for matrix-assisted laser desorption ionization toward the sample stage.
However, Biemann teaches a nozzle which receives a solvent (40, matrix substance) and a nebulizer gas (50) at a tee-60, where the solvent/gas solution exits through a needle tube (80, nebulizing nozzle) and sprays (41) out from a needle tip (81) towards a substrate (20) (fig. 1; col. 4, lines 20-30).  Biemann teaches a sheath gas (70) is supplied to a sheath tube (90), where the gas exits as a sheath (71) around the spray (fig. 1; col. 4, lines 30-35).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the needle tube connected to the tee, solvent, nebulizer gas of Biemann onto the nozzle of Rupp because Biemann teaches it will provide a coating free of voids (col. 4, lines 55-60).
In regards to claim 2,  Rupp and Biemann as discussed, where Rupp teaches the diffusor comprises a plate with a plurality of holes between the gas inlet and the substrate holder (fig. 1-2; col. 4, lines 25-30).
In regards to claim 3,  Rupp and Biemann as discussed, where the diffusor and the gas inlet as discussed above, will be connected to one another by a pipe (not shown-well known, replacement gas), where one end will be connected to the diffusor at the chamber, the diffusor comprising a plurality of openings on a peripheral surface (fig. 1-2).
In regards to claim 5,  Rupp and Biemann as discussed, where Rupp teaches outlets (34/35, gas outlets) are formed in the chamber, where the chamber is closed except for the gas inlet and gas outlet (fig. 5; col. 5, lines 40-50).
In regards to claim 6,  Rupp and Biemann as discussed, where Rupp teaches controller/control knobs provide control of the gas supply and solvent/gas solution (col. 7, lines 55-65)
In regards to claims 7-8,  Rupp and Biemann as discussed, where the apparatus as discussed above to teach all of the structural elements of the claim, where the apparatus is capable of the process of supplying replacement gas to the gas inlet at a flow rate larger than a flow rate of the nebulizing gas ejected from the nebulizing nozzle or the replacement gas is ejected from the gas inlet at a linear velocity lower than a linear velocity of the nebulizing gas ejected from the nebulizing nozzle in the chamber.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
In regards to claim 9,  Rupp and Biemann as discussed, where Biemann teaches a gas source (inherent as supplying gas is discussed); and a nebulizing gas supplier that supplies the nebulizer gas (50) supplies an inert gas supplied from the gas source to the nebulizing nozzle (fig. col. 4, lines 20-25, col. 9, lines 5-20), wherein the sheath gas (replacement gas supplier) supplies the inert gas supplied from the to the tee and needle tube (fig. 1; col. 4, lines 20-30, col. 9, lines 5-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp and Biemann as applied to claims 1-3 and 5-9 above, and further in view of Amano (US 2002/0134308).
In regards to claim 4,  Rupp and Biemann as discussed, but do not explicitly teach a gas outlet formed in the chamber, wherein the replacement gas diffuser has a bypass plate which is disposed between the sample plate and the gas outlet and is configured to detour a gas flow toward the gas outlet and the bypass plate is perpendicular to a central axis of a flow of nebulized solution and parallel to a wall surface of the chamber on which the gas outlet is formed.
However, Amano teaches a baffle plate (20, bypass plate) comprising multiple apertures, a placement stage (3) and an exhaust port (9, gas outlet) formed in a vacuum chamber (2).
Amano teaches the baffle plate (20) is provided between the placement stage (3) and the exhaust port (9), where the multiple apertures will cause a detour/deflection to a flow of gas from the closed off areas to the open areas (fig. 1; para. 32, 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the baffle plate fluidly connected to the exhaust port at the lower part of the vacuum chamber of Amano onto the chamber of Rupp and Biemann because Amano teaches it will provide a high exhaust rate and increased ultimate vacuum (para. 9).

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The technical fields of Rupp and Biemann are completely different, and the functions of the nozzles included in each are also completely different.
A person of ordinary skill in the art would have no rationale to modify Rupp’s gas delivery nozzle in view of Biemanns spray nozzle. Thus, the Examiner fails to establish a prima facie case of obviousness.
Argument directed to claim 4.

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that Rupp and Biemann are completely different, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rupp and Biemann are in the field of applicant’s endeavor of deposition of a material onto the surface of the substrate.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the arrangement taught by Biemann provides for a coating free of voids (col. 4, lines 55-60).
Applicants argument is noted, however a new ground rejection in view of Rupp, Biemann and Amano is presented above to address amended claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717